Citation Nr: 1518632	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-26 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder, posttraumatic stress disorder (PTSD), and depression, to include as secondary to service-connected pseudofolliculitis barbae, cystic acne, and epidermal inclusions.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has expanded the issue on appeal to more broadly include entitlement to service connection for an acquired psychiatric disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for an acquired psychiatric disability.  Specifically, in his August 2013 substantive appeal, he claimed entitlement to service connection for anxiety and depression as secondary to his service-connected pseudofolliculitis barbae, cystic acne, and epidermal inclusions.  He has also claimed entitlement to service connection for PTSD based on a reported in-service personal assault.  

With respect to the PTSD claim, in a March 2011 personal statement, the Veteran reported that, in July or August 1975, he "had a close deadly encounter with an assailant who fired a gun at me."  He reported that this incident involved him and his roommate.  At that time, he was assigned to the "1st Supply and Transportation Company at Cooke Barracks in Goeppingen, Germany, ... which was renamed the 573rd Supply and Service Company.  There were no casualties."  He reported that "[t]he name of the Military Police unit was the 194th Military Police Company stationed in Neu-Ulm Germany at that time."  He provided a more detailed description of this stressor in a November 2010 personal statement, including the name of his roommate.  He noted that, after the encounter, "[t]he Military Police took us back to the site of the assault, and they discovered the shell casing of the bullet the assailant had shot."  He reported that "[t]he assailant was never found."

The Board finds that additional development needs to be conducted to attempt to verify the reported stressor.  First, the Board finds it necessary to attempt to obtain any police reports that were produced in connection with the incident.  The Veteran has identified the approximate time of the assault (July or August 1975), the unit to which he was assigned ("1st Supply and Transportation Company at Cooke Barracks in Goeppingen, Germany, ... which was renamed the 573rd Supply and Service Company"), and the military police unit that investigated the incident ("the 194th Military Police Company stationed in Neu-Ulm Germany").  He also provided the name of his roommate, who was another target of the assailant.    On remand, the AOJ should take appropriate steps to obtain any police records that were produced in connection with the investigation of this incident.  

Second, VA should also obtain the Veteran's complete service personnel file and associate these records with the claims file.  (At the time of this remand, only a partial set of service personnel records have been requested and obtained.)

Third, the Board notes that 38 C.F.R. § 3.304(f)(4) provides that, in cases of an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

VA will not deny a claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.; see also VA Adjudication Procedure Manual, M21-1MR, IV.ii.1.D.14 and 15.

In the case at hand, notice in compliance with 38 C.F.R. § 3.304(f)(4) has not yet been sent to the Veteran.  On remand, such notice should be furnished.

Fourth, the Board notes that 38 C.F.R. § 3.304(f)(4) provides that VA may submit any evidence that it receives concerning in-service personal assault to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See also VA Adjudication Procedure Manual, M21-1MR, IV.ii.1.D.14 and 15.  In the case at hand, if no contemporaneous evidence is found in the Veteran's service personnel records, military police reports, or other evidence submitted by the Veteran to directly corroborate the described attack, the Veteran's claims file should be submitted to an appropriate expert to determine whether the evidence indicates a personal assault occurred.  

If the reported in-service stressor is corroborated, or if an appropriate expert opines that the evidence indicates a personal assault occurred pursuant to 38 C.F.R. § 3.304(f)(4), the Veteran should be scheduled for a VA examination to determine whether he has a current acquired psychiatric disability, including PTSD, as a result of this incident.

Fifth, the Board notes that the Veteran has submitted a completed VA Form 21-4142, "Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)," authorizing VA to obtain records from private treatment he received at Goldsboro Psychiatric Clinic.  It does not appear that attempts have been made to obtain these records.  On remand, the AOJ should take appropriate steps to attempt to obtain these records.

Finally, the most recent VA medical evidence of record is dated in November 2011.  On remand, all outstanding VA medical records, including those from November 2011 and later, should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Provide applicable VCAA notice, including notice regarding the information and evidence that is necessary to substantiate a claim for service connection based on personal assault in accordance with the requirements of 38 C.F.R. § 3.304(f)(4).  The Veteran should be given the opportunity to submit evidence in response to this notice.

2.  Obtain copies of all of the Veteran's outstanding VA medical records, to include those from November 2011 and later, and ensure that those copies are associated with the claims file. 

3.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain his medical records from Goldsboro Psychiatric Clinic.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

4.  Take the appropriate steps to locate the Veteran's complete service personnel records and associate them with the claims file.  

5.  Take all appropriate steps to obtain any military police records that were generated in connection with the Veteran's reported stressor.  The Veteran has described a stressor event that occurred in July or August 1975 in which he was shot at by an individual who was never apprehended.  The name of his roommate, who was also the target of this attack, is identified by the Veteran in a November 2010 personal statement.  The Veteran has reported that, at the time of this incident, he was stationed with the "1st Supply and Transportation Company at Cooke Barracks in Goeppingen, Germany, ... which was renamed the 573rd Supply and Service Company."  He reported that the military police unit that investigated the incident was "the 194th Military Police Company stationed in Neu-Ulm Germany." 

6.  Following completion of the above, the AOJ should determine whether the record contains sufficient evidence to corroborate the occurrence of the described attack.  

(a) If such evidence is not of record, the Veteran's claims file should be sent to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  The examiner should offer an opinion in accordance with the guidance set forth in 38 C.F.R. § 3.304(f)(3).  As to the opinion offered by the examiner, the examiner should clearly indicate whether or not the opinion is based on history furnished by the Veteran or, rather, on objective contemporaneous evidence in the claims file.  The examiner should specifically identify and discuss any contemporaneous evidence in the claims file on which his or her opinion is based.  

(b) If, and only if, the record does contain evidence sufficient to corroborate the Veteran's reported in-service attack (either in the form of direct evidence such as a police report describing the incident or in the form of a VA medical professional's opinion that the record contains sufficient markers to corroborate the occurrence of the stressor), the Veteran should be scheduled for an appropriate examination to determine the nature and etiology of any current acquired psychiatric disability.  It is imperative that the claims file be made available to the examiner and reviewed.  A complete history should be elicited directly from the Veteran.  

The examiner should diagnose all current psychiatric disabilities, to include diagnosing or ruling out PTSD, anxiety disorder, and depressive disorder, and offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current psychiatric disability is related to service, to include as a result of his reported in-service stressor.  

A rationale for all opinions should be provided.

7.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




